Citation Nr: 0414441	
Decision Date: 06/04/04    Archive Date: 06/10/04

DOCKET NO.  03-26 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
a hiatal hernia disability 



REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

C. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from September 1989 to May 
1991.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 RO decision that granted service 
connection for a hiatal hernia and assigned a 10 percent 
rating.  The veteran appeals to the Board for a higher 
initial rating.  

Although the veteran initially submitted a VA Form 9 (in 
April 2003) which requested a hearing before the Board, he 
subsequently clarified that he desired a local hearing at the 
RO.  Additionally, the April 2003 VA Form 9 at issue 
specifically pertained to a non-related claim.  A local 
hearing at the RO was held on the issue of an increased 
original rating for the veteran's hiatal hernia in June 2003.  
When the veteran filed his August 2003 VA Form 9 for the 
increased original hiatal hernia rating (the issue over which 
the Board has jurisdiction), he modified that request, and 
did not request a Board hearing of any kind.  Additionally, 
the veteran withdrew all outstanding appeals, expect for the 
one at issue, on the second page of that form.  


FINDING OF FACT

The veteran's hiatal hernia is manifested by persistently 
recurring epigastric distress with pyrosis and regurgitation 
accompanied by substernal pain which is productive of no more 
than considerable impairment of health.



CONCLUSION OF LAW

The criteria for an initial 30 percent evaluation, but no 
greater, for a hiatal hernia have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.23, 4.70, 4.114, including Diagnostic Code 7346 
(2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim has been accomplished.  First, the 
notification requirements of the VCAA were satisfied by way 
of the pre-RD May 2001 VCAA letter; the January 2002 letter 
notifying the veteran that a private practitioner had not 
responded to VA requests for evidence, what VA had done, what 
he was responsible for, and what would happen next; the April 
2002 notice; May 2002 DRO letter; March 2003 notice; as well 
as the July 2003 Statement of the Case (SOC).  The veteran 
has been given notice of the information and/or medical 
evidence necessary to substantiate his claim.  

He also has been informed to submit everything he has (as 
indicated within the May 2001 VCAA specific letter), and has 
also been provided specific concrete examples of the best 
types of evidence to submit.  He has been informed what VA 
will do on his behalf (if provided information sufficient to 
do so), and what he is ultimately responsible for.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He also has 
been provided, repeatedly, specific contact information and 
instruction, on what to do if he had any questions, or needed 
assistance with his claims processing.  

Additionally, all adequately identified, obtainable and 
pertinent evidence has been obtained and associated with the 
claims folder, and the veteran has not identified any other 
pertinent evidence concerning his claim.  Specifically, 
service medical records (SMRs), VA outpatient treatment 
reports, VA examination reports, and all indicated private 
evidence has been associated with his claims folder.  The 
veteran was also afforded a VA examination, and the VARO 
aptly required clarification when needed.  See 38 C.F.R. 
§ 4.70.  The veteran was also provided a hearing at the RO, 
in June 2003.  Finally, as the veteran's claim is granted to 
the veteran's stated satisfaction, to remand solely for a 
procedural violation would prove prejudicial to him, his 
claim, VA, and other veterans.  

Hiatal Hernia

The veteran claims that his service-connected hiatal hernia 
disability is more severe than currently evaluated.  He 
specifically avers that a 30 percent rating is warranted.  

VA disability ratings are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which is a 
schedule based on the average impairment in earning capacity.  
See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The individual 
ratings themselves are determined by comparing the symptoms 
the veteran is presently experiencing with various criteria 
set forth in the Schedule.  Separate diagnostic codes 
identify the various disabilities.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  But where, as here, the veteran 
is appealing the rating initially assigned just after 
establishing his entitlement to service connection, the Board 
should consider whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999); compare to Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  

A hiatal hernia disability is evaluated under the criteria 
set forth under 38 C.F.R. § 4.114, Diagnostic Code 7346.  
Pursuant to Diagnostic Code 7346, a maximum 60 percent rating 
is assigned for hiatal hernia disability of the severity 
which manifests symptoms of pain, vomiting, material weight 
loss and hematemesis or melena, with moderate anemia; or 
other symptom combinations productive of severe impairment of 
health.  A lesser degree of disability, which results in 
persistently recurrent epigastric distress with dysphagia, 
pyrosis and regurgitation, accompanied by substernal or arm 
or shoulder pain, productive of considerable impairment of 
health is assigned a 30 percent evaluation.  A 10 percent 
rating is warranted for hiatal hernia disability manifested 
by two or more of the symptoms necessary for a 30 percent 
rating, though of less severity.  

During the pendency of this appeal, VA amended the 
regulations affecting the digestive system at 38 C.F.R. 
§ 4.114, including diagnostic codes 7311 to 7354.  Where the 
law or regulations governing a claim change while the claim 
is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  VAOPGCPREC 3-2000.  In deciding 
these types of cases, a determination must first be made as 
to whether the previous or revised version is either 
facially, or outcome determinately, more favorable to the 
veteran.  VAOPGCPREC 3-2000.  If one version is more 
favorable, the Board must next determine whether 
consideration of new criteria not provided, reviewed, or 
applied below would be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 3-2000.  

However, since the regulation change did not affect 
diagnostic code 7346, or the adjudication of the veteran's 
hiatal hernia claim in any way, see 38 C.F.R. § 4.114 (2000) 
and 38 C.F.R. § 4.114 (2002), neither version of Diagnostic 
Code 7346 is more or less favorable, because they are 
identical.  Thus, the principles at Bernard v. Brown, 4 Vet. 
App. 384 (1993) and VAOPGCPREC 3-2000 are inapplicable to the 
facts of this case.

The veteran filed his original compensation claim in March 
2001.  He noted that private records from 1994 pertained to 
his hernia complaints.  These were obtained, and are largely 
illegible.  However, as they appear to deal only with his 
small bowel biopsy - a claim which the veteran withdrew in 
August 2003 VA Form - no further action on this question is 
necessary.

The record includes VA outpatient treatment notes, VA 
examinations and addendums, private medical reports, the 
veteran's June 2003 hearing testimony, and a lay statement.  

Private medical records, dated January to April 2001, 
associated with an unrelated condition, show that the veteran 
denied nausea, vomiting, or diarrhea within the context of 
the initiation of new medication management.  The veteran was 
not treated for his hiatal hernia at this medical provider, 
thus, these medical reports pertaining to an unrelated 
disability, and the management and side-effects of medication 
related to it, are accorded a lower probative value than 
evidence pertaining directly to the veteran's service-
connected hiatal hernia condition. 

In June 2001, VA received VA Form 4138 from the veteran's 
wife, stating, in pertinent part, that he got up in the 
middle of the night and would "throw up from his stomach 
acid."  

In July 2001, when he was again evaluated for an unrelated 
disability, the examiner noted that the veteran may be an 
"excellent candidate" for disability, however, the veteran 
did not wish to pursue that avenue, as he was actively 
seeking employment at that time.  

In October 2001, the veteran complained of daily heartburn, 
but denied vomiting of blood or black colored stools from his 
bowels, on VA examination.  He said he had reflux daily, and 
was awakened at night with a mouthful of gastric content.  
The examiner found that there was no significant malnutrition 
or anemia.  A November 2001 report of an upper 
gastrointestinal (GI) series reveals the veteran had a small 
sliding scale type hiatal hernia.  

In September 2002, a records review was performed by VA.  The 
examiner reviewed the claims folder, and found, in pertinent 
part, that it was equally likely that the veteran manifested 
heartburn in service.  In an October 2002 addendum, the 
examiner clarified, in pertinent part, that the veteran's 
symptoms were exacerbated by the bending over and lifting he 
did in the service, and that it was more likely than not that 
gastro-esophageal reflux disease (GERD) was incurred in 
service.  

Because of some clarification between the symptomatology and 
various diagnoses, the RO aptly requested additional 
clarification, which was provided in December 2002.  See 
38 C.F.R. § 4.70.  The examiner clarified that the diagnosis 
was a small sliding type hiatal hernia as per upper GI, with 
no evidence of rectal bleeding, and no evidence of GERD on 
upper GI, but that the hiatal hernia was the diagnosis 
responsible for the symptoms on the date of the initial 
October 2001 examination.  

A March 2003 clinical note for an unrelated disability shows 
that there was no nausea or vomiting at that visit, however, 
the veteran also reported that his appetite had been poor.  
The veteran was given a more comprehensive physical 
examination and evaluation for another unrelated disability, 
also in March 2003.  The examiner reported that the veteran 
complained of chronic reflux on a daily basis, with chest 
pain and a sour taste in his mouth.  There was also 
occasional nausea reported (which was noted to be apparent 
"sometimes"), and the aspiration of gastric contents at 
other times.  

VA outpatient treatment records, dated April 2003, reveal 
that the veteran did not have a weight loss of 10 pounds or 
more in the last 6 months, but he did complain of nausea, 
vomiting, diarrhea or a poor appetite recently.  He also 
reportedly had difficulty swallowing.  

The veteran testified in June 2003, that he had heartburn and 
regurgitation, on a daily basis, but exacerbated when he bent 
over or was exposed to a chemical smell.  He took over the 
counter (OTC) Dramamine in an effort to alleviate this 
symptom.  He also took OTC Tums, and manifested chest pain.  

Although current VA outpatient treatment notes assess GERD in 
lieu of the veteran's hiatal hernia, the Board takes notice 
of 38 C.F.R. § 4.13 (effect of change of diagnosis), as well 
as 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.23; see also June 2003 
hearing transcript (page 6, line 2).     

The veteran testified, in June 2003, that he had daily 
heartburn and regurgitation, as well as chest pain.  He 
specifically noted that even tying his shoe caused vomiting 
or regurgitation, and that he required double the dose of 
medication (Dramamine) to ameliorate that symptom.  He also 
noted that although his arm pain was joint related, but see 
Espiritu v. Derwinski, 2 Vet App 492 (1992), he did, in fact, 
have significant chest pain.  

After a careful review of the record in its entirety, the 
Board determines that the veteran's hiatal hernia disability 
most closely approximates one which results in persistently 
recurrent epigastric distress, with dysphagia (difficulty in 
swallowing), pyrosis (heartburn) and regurgitation, 
accompanied by substernal pain, productive of considerable 
impairment of health.  38 C.F.R. § 4.7.  Accordingly, a 30 
percent evaluation is assigned.  

However, although a 30 percent evaluation is clearly 
warranted, the criteria for a 60 percent evaluation are not 
shown.  This is because there is no:  material weight loss, 
moderate (or any) anemia, melena, or hematesmesis shown, or 
other symptoms combinations productive of severe impairment 
of health.  Notably, on VA examination in 2001 none of the 
aforementioned symptoms, required for a 60 percent rating, 
were demonstrated.  Similarly, more current VA treatment 
records fail to show symptomatology productive for an 
evaluation higher than 30 percent. 

Further, after consideration of Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the evidence of record, and in 
particular, the veteran's June 2003 hearing testimony, 
wherein he stated that his disability symptoms have not 
increased in severity of late, but had, on the contrary, 
remained rather constant, (June 2003 hearing transcript, page 
4, line 5) the Board determines that an original rating of 30 
percent is warranted, for the entire course of the appeal.  
The Board has made this determination after considering VA 
law, which requires that the benefit of all reasonable doubt 
be resolved in the veteran's favor, which is vastly different 
from the preponderance of evidence standard applicable to 
most civil claims.  38 C.F.R. § 4.3; see also 38 C.F.R. 
§§ 3.102, 4.23.  


ORDER

An initial 30 percent evaluation for a hiatal hernia 
disability is granted, subject to the laws and regulations 
pertaining to the disbursement of VA benefits.  



	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



